CARTER, J. —
This is an appeal by the defendant from a judgment for plaintiffs in an action for damages sustained as the result of the construction of a subway in the street fronting plaintiffs’ property. The facts are substantially the same as those presented in several similar cases this day decided, the amount of the award in the instant case being $6,000. All material legal questions here presented have been determined in our decision filed this day in the case of Rose v. State of California, No. 16040, ante, p. 713 [123 Pac. (2d) 505]. Upon the authority of and for the reasons set forth therein, the judgment appealed from is hereby affirmed.
Shenk, J., Curtis, J., and Houser, J., concurred.
*875Appellant’s petition for a rehearing was denied April 2, 1942. Gibson, C. J., Edmonds, J., and Traynor, J., voted for a rehearing.